United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2733
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Jerrell Henderson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                           Submitted: October 15, 2018
                            Filed: December 3, 2018
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Jerrell Henderson pleaded guilty to being a felon in possession of a firearm and
was sentenced to 72 months’ imprisonment. On appeal, Henderson argues that the
district court1 procedurally erred in classifying his Minnesota conviction for first-
degree aggravated robbery2 as a “crime of violence.” See U.S.S.G. § 4B1.2(a)(1).

       “The term ‘crime of violence’ means any offense under federal or state law,
punishable by imprisonment for a term exceeding one year, that . . . has as an element
the use, attempted use, or threatened use of physical force against the person of
another . . . .” Id. This subparagraph is known “as the ‘force clause.’” United States
v. Schneider, 905 F.3d 1088, 1090 (8th Cir. 2018). “Based on their nearly identical
definitions, we construe ‘violent felony’ under 18 U.S.C. § 924(e)(2)(B)(ii) (the
Armed Career Criminal Act) and ‘crime of violence’ under the Guidelines as
interchangeable, including the corresponding force clauses and residual clauses.”
United States v. Boose, 739 F.3d 1185, 1187 n.1 (8th Cir. 2014).

      We have held that “simple robbery in Minnesota—and as a result, first degree
aggravated robbery—qualifies as a predicate offense under the ACCA.” United States
v. Libby, 880 F.3d 1011, 1015–16 (8th Cir. 2018). Therefore, it follows that first-
degree aggravated robbery in Minnesota constitutes a crime of violence under the
Guidelines. See Boose, 739 F.3d at 1187 n.1.

      Accordingly, we affirm the judgment of the district court.

                         ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge of the United States District
Court for the District of Minnesota.
      2
          Minn. Stat. § 609.245, subd. 1.


                                            -2-